628 F. Supp. 2d 240 (2009)
Commonwealth of MASSACHUSETTS by its DIVISION OF MARINE FISHERIES, and
State of New Hampshire, by its Fish & Game Department, Division of Marine Fisheries, Plaintiffs
v.
Carlos M. GUTIERREZ, in his official capacity as Secretary of Commerce of the United States, et al., Defendants.
Civil Action No. 06-12110-EFH.
United States District Court, D. Massachusetts.
April 10, 2009.
Christine A. Baily, Daniel J. Hammond, Attorney General's Office, Boston, MA, Peter *241 C.L. Roth, Office of the Attorney General, Concord, NH, for Plaintiffs.
Kristen Byrnes Floom, U.S. Department of Justice, Washington, DC, Peter Shelley, Conservation Law Foundation, Boston, MA, for Defendants.

ORDER
HARRINGTON, Senior District Judge.
Federal Defendants having complied with the Court's Orders dated January 26, 2009, February 17, 2009 and February 23, 2009 by "seriously considering and analyzing" the Mixed-Stock Exception Guideline, the suspension applicable to those provisions of Framework 42 relating to the 2:1 Days at Sea counting system is lifted and Framework 42 is fully reinstated.
Furthermore, because the Federal Defendants "seriously considered and analyzed" the Mixed-Stock Exception Guideline, Federal Defendants' Cross-Motion for Summary Judgment (Docket No. 28) is allowed as to Count II.
The court declines to rule on Counts I, IV, V, VI, VII and VIII at this time. The court shall not consider any motions with respect to the final interim rule until it is published on April 13, 2009.
Federal Defendants' Cross-Motion for Summary Judgment (Docket No. 28) is ALLOWED as to Count II.
SO ORDERED.